DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the after final response filed February 4, 2021. Claims 1-11 and 13-21 are pending, claims 7, 10-11, 13-15 and 18-20 are withdrawn, and claim 12 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al. (US 9,453,604, herein Maloney) in view of Ullman et al. (US 7,854,131, herein Ullman) and Vos et al. (US 2017/0082372, herein Vos).
In regards to claim 1, Maloney discloses
A heat exchanger (Fig.1) comprising:

a first manifold (510) formed unitarily with the lattice structure, the first manifold comprising a first plurality of openings in fluid communication with each inlet of the plurality of conduits (Fig.5A).
Maloney does not disclose a phase change material (PCM) disposed within and substantially filling the plurality of interstitial voids and a shell formed unitarily with the lattice structure and the first manifold, wherein the shell surrounds the lattice structure to thereby form a closed container into which the PCM is confined.
	Ullman teaches a heat exchanger (Fig.3, 204) comprising a plurality of conduits (208A and 208B), a manifold (209A, 209B, 211A, 211B), a phase change material (220) disposed within and substantially filling a plurality of voids (col.2 lines 64-67 and col.3 lines 1-2), and a shell (214) housing the conduits and connected to the manifolds (Fig.3 and col.3 lines 62-65, conduits 208A and 208B are disposed in a closed housing 214 and equipped with headers and collectors 209A, 209B, 211A and 211B), wherein the shell surrounds the conduits to thereby form a closed container into which the PCM is confined (Fig.3 and col.3 lines 62-65 and col.4 lines 19-26).
	In addition, forming a shell or housing of a heat exchanger unitarily with conduits and manifolds is known in the art. Vos teaches a heat exchanger comprising a shell, conduits and manifolds formed unitarily via additive manufacturing (Figs.9 and 17 and paragraph 60).

In regards to claim 3, Maloney discloses a second manifold (510) formed unitarily with the lattice structure, the second manifold comprising a second plurality of openings in fluid communication with each outlet of the plurality of conduits (Fig.5A).
In regards to claim 4, Maloney discloses that the first plurality of openings and the second plurality of openings comprise tapered openings (Fig.5A).
In regards to claim 5, Maloney discloses that an intersection point between at least two conduits defines a node, wherein each conduit includes a plurality of nodes (Fig.1).
In regards to claim 8, Maloney discloses that each of the plurality of conduits has a wall thickness ranging from about 25 µm to about 200 µm (claim 6).
In regards to claim 9, Maloney discloses that a cross-section of each of the plurality of conduits is circular (Fig.1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Ullman and Vos as applied to claim 1 above, and further in view of Kasuda et al. (US 2014/0251585, herein Kasuda).
In regards to claim 2, Maloney does not disclose that the first manifold further comprises a particulate filter.
	Kasuda teaches a hollow microtruss heat exchanger similar to that of Maloney. The use of debris filters in heat exchangers is known in the art, and Kusuda teaches that such a filter (336) may be provided at the manifold to screen any particulates that may be present in the fluid flowing through the small diameter tubular passages, and thus reduce head loss which may be caused by accumulated debris.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide such a filter in the heat exchanger of Maloney as taught by Kasuda adapted as discussed above for thermal storage applications.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Ullman and Vos as applied to claim 1 above, and further in view of Bacher et al. (US 2005/0258394, herein Bacher).
In regards to claim 6, Maloney in view of Ullman discloses that the PCM may comprise water or a eutectic solution (Ullman, claim 2), but does not specifically disclose that the PCM comprises a mixture of salt hydrate and H20.
	Bacher teaches a PCM that comprises a mixture of salt hydrate and H20 (paragraph 36).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Ullman and Vos as applied to claim 1 above, and further in view of Kupiszewski et al. (US 2016/029378, herein Kupiszewski).
In regards to claim 16, Maloney discloses a heat exchanger formed using an additive manufacturing process (using a sacrificial mold upon which the material forming the exchanger is coated). Maloney does not specifically disclose that the heat exchanger is created using a multi-material additive-manufacturing process such that the first manifold comprises a first material and the plurality of conduits comprise a second material that is different than the first material.
While the preferred embodiment of Maloney employs manifold plates and tubular elements comprising the same material so as to minimize differential thermal expansion, it is known in the art to form different components from different materials. Kupiszewski teaches a monolithic heat exchanger formed by additive manufacturing (3 dimensional printing) techniques in which the overall body (50) defining manifolds to which the tubes (52) are joined is formed of a first material (highly heat conductive), while the tubes themselves are formed of a different, high-temperature or corrosion resistant material such as stainless steel, preferably retaining a close match with respect to CTE properties (see paragraph 37 of Kupiszewski).
. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Response to Arguments
Applicant’s arguments, see page 9 of Remarks, section B, filed February 4, 2021, with respect to the rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Maloney in view of Ullman and Vos, wherein Ullman teaches a shell confining a PCM and having conduits and manifolds, and Vos teaches an additive manufactured heat exchanger unitarily forming a shell, conduits and manifolds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763